CHRIS DANIEL
 om      %                      HARRIS COUNTY DISTRICT CLERK



                                                                                     FILED IN
June 9,2015                                                                   14th COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
FRANKLIN BYNUM                                                                6/12/2015 3:36:16 PM
ATTORNEY OF RECORD                                                            CHRISTOPHER A. PRINE
2814 HAMILTON STREET                                                                   Clerk
HOUSTON, TX 77004

Defendant’s Name: MARCOS JESUS ITURBE

Cause No: 1424596

Court:   230™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 6/1/15
Sentence Imposed Date: 4/30/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: FRANKLIN BYNUM
Motion for New Trial 6/1/15


Si


          -ES
Criminal Post Trial Deputy

CC: Devon Anderson
      District Attorney
      Appellate Division
      Harris County, Texas

      TRISH MATTHEWS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1 20 1 Franklin P.O. Box 465 1 Houston, Texas 772 1 0-465 1
06/01/2015 02:38:31 PM                713-755-1451                            Page 2 / 2
                                                                                 Filed 15 June 01 P2:39
                                                                                             -
                                                                                 Chris Daniel District Clerk
                                                                                 Harris County
                                                                                 FAX16139215




                                                1424596

                           The State of Texas
                                                          In the 230th District Court of
                                   v.
                                                              Harris County, Texas
                             Marcos Iturbe

                                        NOTICE       OF   APPEAL
                    Marcos Iturbe gives notice of appeal of his conviction.
                                                          Respectfully,



                    Bynum Law Office                  Franklin Bynum
                    2814 Hamilton Street              Texas Bar Number 24069451
                    Houston, Texas 77004              Harris County SPN 02464241
                    (713) 343-8844                    fgb@lawfgb.com
                                                          Cause No.      IfVt&H/
     THE STATE OF TEXAS                                                            IN THE   230 DISTRICT COURT
     v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                          j   Defendant                            HARRIS COUNTY, TEXAS

                TRIAL COURT'S CERTIFICATION                           OF    DEFENDANT'S RIGHT OF APPEAL*
     I, judge of the trial court, certify this criminal case:
          I | is not a plea-bargain case, and the defendant has the right of appeal, [or]
         | 1      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                  not withdrawn or waived, and the defendant has the right of appeal, [or]
          I j     is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
                  right of appeal, [or]
           j |    is a plea-bargain case, and the defendant has NO right of appeal, [or]
           VA     the defendant has waived the right of appeal.

                                                                                                     FEB 1 8 20fl
     Jut           <7                                                          Date Signed


     I have received a copy of this, certification. I have also been informed of my rights concerning any appeal of
     this criminal case, including any. right to file a pro se petition for discretionary review pursuant to Rule 68. of the
     Texas Rules of Appellate Procedure. I have been admonished that: my attorney must mail a copy of the court of
     appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
     petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
     appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
.<   communication, of any change in the address at which I am currently living or any change in my current prison
     unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
     •



     change in my address, I may lose the opportunity to file apro se petition for*liscreti          review.


     Defendant                                                                 Defend         Counsel

     Mailing Address:       _     FILED                                        State Bar of Texas ID number:
                                                                                                                        0o~K3rY)

     _
     Telephone number:
                                      Chris Daniel
                                      District Clerk
            . (if... any):, FEB 1 3 2015
     Fax number
                                                                               Mailing Address:
                                                                               Telephone number:
                                                                                                           /Y6&
                           '      -
                               Ime:           County   leias
                                                                               Fax number (if any):       c?V?C£-MZ
                                              Deputy


     * “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant’s
     right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
     which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
     prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
     and ruled on before trial, or (B) after getting the trial court’s permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
     25.2(a)(2).
(J,
                     APPEAL CARD



Wft                                             ttyufay
                     The State of Texas

            tfurte, i$m
Date Notice
Of Appeal:
                       Hr3o-/r
Presentation:                           Vol.          Pg*.

Judgment:                               Vol.          P&.
Judge Presidingfeffl/jl
Court Reporter
Court ReporterJ\mmmrt7xm
Court Reporter_


onftjtar                          Al
Attorney
on Appeal,

          Appointed,                    Hired       P
                                         (MM WA(/ 14
Offense
             Pfl                                       P
Jury Trial:                       Yes           No.
Punishment
Assessed     _ fa
Companion Cases
(If Known)      _
Amount of
Appeal Bond      £
Appellant
Confined:                         Yes          No

Date Submitted
To Appeal Section

Deputy Clerk
                                                             '\
                                                             A
Notice of Appe.il Card Rev. 9/M